                      Case 1:18-cr-00373-RJS Document 747 Filed 11/17/20 Page 1 of 2




             New Jersey Office                                                           New York Office
             130 Pompton Avenue                                                          48 Wall Street – 5th fl.
             Verona Nj 07044                                                             NYC, NY 10005
             (973) 239-4300                                                              (646) 779-2746



                                                   Lorraine@lgrlawgroup.com
                                                      www.lgaulirufo.com
                                                    Fax: (973) 239-4310

                                                         _________

                                                                                         November 10, 2020
             Via ECF
             Honorable Richard J. Sullivan
             United States District Court Judge
             Southern District of New York
             40 Foley Square
             New York, NY 10007
                                            Re:    USA v. Burgess et al., (Tyshawn Burgess)
                                                   18 Cr. 373(RJS)

              Dear Judge Sullivan:

                     I am appointed counsel for Tyshawn Burgess, and Samuel Coe is appointed co-counsel,
              pursuant to the Criminal Justice Act (CJA). We currently have a Fatico hearing scheduled for
              December 14, 2020, before Your Honor, together with co-defendant Ramal Curtis, who is
              represented by Richard Lind. We have received notice today that Maurice Curtis will be
              pleading guilty to new criminal charges based on conduct that occurred after he entered into a
              cooperation agreement with the government.

                       Mr. Curtis is the government’s main witness against Mr. Burgess and Ramal Curtis, and
              has testified at the trial of a co-defendant, and will be testifying at the Fatico hearing in this
              case. To date, the defense has not received any discovery relating to Mr. Curtis’ new criminal
              conduct. The defense respectfully requests that Your Honor enter an Order directing the
              government to produce all Brady material in its possession regarding Maurice Curtis’ new
              criminal charges, or any other Brady material that the government possesses as to Mr. Curtis, or
              any other witness or matter relevant to Mr. Burgess’ and Ramal Curtis’ sentences.
,7 ,6 +(5(%< 25'(5(' 7+$7 'HIHQGDQW V UHTXHVW WR DGMRXUQ WKH 'HFHPEHU   )DWLFR KHDULQJ LV
'(1,('7KLVKHDULQJZKLFKZDVRULJLQDOO\VFKHGXOHGWRRFFXULQ0D\ 'RF1R KDVDOUHDG\
EHHQ DGMRXUQHG IRU D VLJQLILFDQW DPRXQW RI WLPH  ,Q DGGLWLRQ 'HIHQGDQW GRHV QRW H[SODLQ ZK\ D QHZ
FULPLQDO FKDUJH ILOHG DJDLQVW D JRYHUQPHQW ZLWQHVV ZRXOG QHFHVVLWDWH D GD\ DGMRXUQPHQW RU ZK\ WKH
LPSDFWRI&29,'RQ'HIHQGDQW VDELOLW\WRSUHSDUHIRUWKHKHDULQJZLOOPHDQLQJIXOO\FKDQJHRYHUWKH
QH[W WZR PRQWKV  ,7 ,6 )857+(5 25'(5(' 7+$7 'HIHQGDQW V UHTXHVW WKDW WKH &RXUW HQWHU DQ RUGHU
UHDIILUPLQJ WKH JRYHUQPHQW V REOLJDWLRQV XQGHU %UDG\ Y 0DU\ODQG  86    DQG *LJOLR Y
8QLWHG 6WDWHV  86    LV '(1,('  7KH &RXUW LV FRQILGHQW WKDW WKH JRYHUQPHQW LV DZDUH RI
LWVSURGXFWLRQREOLJDWLRQVDQGZLOOFRPSO\ZLWKWKHPZLWKRXWDUHPLQGHUIURPWKH&RXUW


                                                                                       11/16/2020
         Case 1:18-cr-00373-RJS Document 747 Filed 11/17/20 Page 2 of 2




        As the Court is aware, On October 21, 2020, the Due Process Protections Act, Pub. L.
No 116-182, 134 Stat.894 was signed into law by the President. The bill amends Rule 5 of the
Federal Rules of Criminal Procedure to require District Courts to issue an order that “confirms
the disclosure obligations of the prosecutor under Brady v. Maryland” at the outset of each
criminal case, and the possible consequences of violating the order. In response to this law,
several judges in this district have issued orders in pending cases, such as the Order from Judges
Gardephe and Engelmeyer, attached as Exhibit A. Accordingly, the defense respectfully
requests that Your Honor issue a similar order in this case, particularly in light of Mr. Curtis’
new criminal conduct.

        The defense also respectfully requests a 60-day adjournment of the Fatico hearing in
this matter. Richard Lynn, on behalf of Mr. Ramal Curtis, joins in this request, and Matthew
Hellman, Esq., on behalf of the government, has no objection. This request is made in order to
give the defense an opportunity to review and investigate any information received from the
government regarding the new criminal conduct, as well as any other discovery produced by the
government in response to this new law.

        We also make this adjournment request in light of the resurgence of COVID-19 in our
area. Mr. Burgess and Ramal Curtis prefer not to consent to remote proceedings at this time,
yet do not feel safe with an in-person proceeding either. Moreover, Ramal Curtis is currently
detained at the Metropolitan Correction Center, and there is a 21-day quarantine for any
detainee who comes from court. Accordingly, for all the reasons set forth above, we
respectfully request this adjournment.

        Your Honor’s time and consideration of this request is greatly appreciated.



                                                           Respectfully submitted,
                                                           s/
                                                           Lorraine Gauli-Rufo
                                                           Sam Coe
                                                           Attorneys for Tyshawn Burgess


Enclosure
cc: All Counsel of Record (with enclosure)




                                               2
